Citation Nr: 0308543	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  02-13 169	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) nonservice-connected pension benefits.



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel





INTRODUCTION

The appellant had recognized guerrilla service from December 
1944 to May 1945, and regular Philippine Army service from 
May 1945 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined that the 
appellant was not eligible under the law for 
nonservice-connected pension benefits.


FINDINGS OF FACT

1.  The appellant had recognized guerrilla service from 
December 1944 to May 1945, and regular Philippine Army 
service from May 1945 to February 1946.

2.  The appellant does not have qualifying "active service" 
for purposes of VA nonservice-connected pension benefits.


CONCLUSION OF LAW

Basic eligibility for VA nonservice-connected disability 
pension benefits is precluded by law.  38 U.S.C.A. §§ 101, 
107, 1502, 1521 (West 2002); 38 C.F.R. §§ 3.6, 3.40, 3.41, 
3.203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Shortly before the appellant filed his application for 
compensation and pension benefits in this case in August 
2001, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted in November 2000.  This law emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order for a claim to be substantiated, and it 
affirmed VA's duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002).  The law applies to 
all claims, such as the one in this case, filed on or after 
the date of its enactment.  38 U.S.C.A. § 5107, Note (West 
2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, the RO 
specifically notified the appellant in an August 2001 letter 
of the enactment of the VCAA and of VA's duties to notify and 
assist claimants with their claims.  With regard specifically 
to the issue of eligibility for nonservice-connected pension 
benefits, the RO informed the appellant of the laws 
pertaining to that issue in the July 2002 statement of the 
case, and the RO notified him of the reason that he was not 
eligible for pension under the law.  With regard to VA's duty 
under the VCAA to inform a claimant whether he or VA bears 
the burden of producing or obtaining that evidence or 
information, the Board notes that in this case where the 
issue rests solely on verification of the individual's 
service by the service department and where the service 
department's determination as to an individual's service is 
binding on the VA, it is the VA, not the appellant, who must 
obtain the required evidence to establish eligibility for the 
benefit sought because the needed evidence is in the custody 
of the government.  See Duro v. Derwinski, 2 Vet. App. 530 
(1992).  In this case, the RO obtained the necessary evidence 
from the service department, and no amount of notice to the 
appellant can change his legal status.  Accordingly, the 
Board concludes that the requirements of the VCAA have been 
met in this case.  



Analysis

The appellant has appealed the denial of his claim for 
nonservice-connected pension benefits.  The RO denied the 
claim because it determined that the appellant does not have 
qualifying "active service" under the law for purposes of 
VA nonservice-connected pension benefits.

Nonservice-connected disability pension under 38 U.S.C.A. 
§ 1521 is payable to veterans who meet certain service 
requirements.  Service before July 1, 1946, in the organized 
military forces of the Commonwealth of the Philippines, 
including in organized guerilla forces, while those forces 
were in the service of the Armed Forces of the United States 
is not qualifying active service for benefits under Chapter 
15 of Title 38, United States Code, pertaining to nonservice-
connected pension benefits.  The law specifically provides 
that such service is only deemed qualifying for purposes of 
Chapters 11 and 13 of Title 38.  38 U.S.C.A. § 107.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  When the claimant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of this section, VA shall request 
verification of service from a service department.  38 C.F.R. 
§ 3.203.

With regard to Philippine service, certifications by the 
service department will be accepted as establishing periods 
of recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  38 C.F.R. §§ 3.40, 
3.41.  Moreover, a service department determination as to an 
individual's service is binding on the VA.  Duro, 2 Vet. App. 
at 532.

In this case, the RO received verification of the appellant's 
service from the service department in February 2002.  It 
showed that the appellant had recognized guerrilla service 
from December 1944 to May 1945, and regular Philippine Army 
service from May 1945 to February 1946.  This service does 
not qualify as "active service" for purposes of VA 
nonservice-connected pension benefits.  In his notice of 
disagreement, the appellant essentially voiced his 
disagreement with the law as it is and presented argument as 
to why his service should be recognized as active service for 
the purpose of the pension benefits he seeks.  However, the 
Board must apply the law as it exists and cannot extend 
benefits based on an argument as to why the law should be 
other than what it is.  Cf. Owings v. Brown, 8 Vet. App. 17, 
23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992) ("This Court must interpret the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a 
particular [claimant].'").  Because basic eligibility for VA 
nonservice-connected disability pension benefits is precluded 
by law in this case, the appellant's claim must be denied.  
38 U.S.C.A. §§ 101, 107, 1502, 1521; 38 C.F.R. §§ 3.6, 3.40, 
3.41, 3.203; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).


ORDER

Basic eligibility for VA nonservice-connected pension 
benefits is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

